Case 1:19-cv-25046-RNS Document 484 Entered on FLSD Docket 08/13/2021 Page 1 of 2




                           United States District Court
                                     for the
                           Southern District of Florida

   Federal Trade Commission,           )
   Plaintiff,                          )
                                       )
   v.                                  ) Civil Action No. 19-25046-Civ-Scola
                                       )
   On Point Global LLC and others,     )
   Defendants.                         )
                                      Order
         This matter is before the Court upon the Defendants’ motions for relief
  from the asset freeze, for partial summary judgment, and for expedited
  consideration. As set forth below, the Court grants in part the Defendants’
  motion for relief from the asset freeze (ECF No. 369) and grants the
  Defendants’ motion for partial summary judgment (ECF No. 393.) The Court
  denies the Defendants’ motion for expedited consideration of pending motions
  as the Defendants’ have already received substantially all the relief they
  sought. (ECF No. 483.)
         On April 22, 2021, the Supreme Court decided AMG Capital Management
  v. FTC, 141 S. Ct. 1341 (2021). In AMG, the Supreme Court concluded that
  Section 13(b) “as currently written does not grant the Commission authority to
  obtain equitable monetary relief.” Id. at 1352. In light of this ruling, and
  because the FTC sought monetary relief from the Defendants pursuant to
  Section 13(b), the Court finds that partial summary judgment on damages
  based on Section 13(b) is appropriate. The Court therefore grants this motion
  insofar as it seeks this relief and finds the Defendants are entitled to partial
  summary judgment on damages pursuant to Section 13(b).
         The Court notes, however, that in a related matter, FTC v. Acquinity
  Interactive, LLC et al., 14-60166-Civ (S.D. Fla.) (the “Acquinity Matter”) on
  August 13, 2021, the Court entered a preliminary injunction freezing the assets
  of Burton Katz, Elisha Rothman, Brent Levison, On Point Global LLC; On Point
  Employment LLC; On Point Guides LLC f/k/a Rogue Media Services LLC;
  Dragon Global Holdings LLC; Cambridge Media Series LLC f/k/a License
  America Media Series LLC; Issue Based Media LLC; DG DMV LLC; Direct
  Market LLC; and Bronco Family Holdings LP a/k/a Bronco Holdings Family LP
  (the “Contempt Defendants”) (Acquinity Matter, ECF No. 175) pending
  completion of contempt proceedings for violating the Court’s Stipulated Final
  Judgment and Order for Permanent Injunction and Other Equitable Relief as to
  Burton Katz and others based on the Contempt Defendants’ conduct in this
Case 1:19-cv-25046-RNS Document 484 Entered on FLSD Docket 08/13/2021 Page 2 of 2




  matter. The Court noted it would hold contempt proceedings in the Acquinity
  Matter contemporaneously with trial in this matter. As the Court found a
  continued asset freeze is appropriate for the Contempt Defendants and entered
  a preliminary injunction in that matter, the Court grants in part the
  Defendants’ motion for relief from the asset freeze and releases from the asset
  freeze all Defendants other than the Contempt Defendants. For the Contempt
  Defendants, the motion for relief from the asset freeze is denied as moot,
  consistent with the Court’s order in the Acquinity Matter.
         Finally, the Court notes that the Defendants recently filed a second
  motion to dissolve asset freeze and wind up receivership. Given the Court’s
  recent ruling in the Acquinity Matter, by August 19, 2021, the parties shall
  advise the Court if they wish to submit supplemental briefing detailing how the
  Court’s recent rulings impact the relief sought.
         The final matter before the Court is the Defendants’ opposed motion to
  expedite consideration of pending motions in this and the Acquinity Matter. The
  Court recently ruled on all but one of the pending motions raised in that
  motion—only the Defendants’ second motion to dissolve asset freeze remains
  undecided. As that motion only became fully briefed last week and in light of
  the Court’s order regarding potential supplemental briefing on that motion, the
  Court denies the Defendants’ motion for expedited briefing. (ECF No. 483.)

        Done and ordered at Miami, Florida, on August 13, 2021.



                                            ____________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
